DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to an Election/Restriction filed on 02/09/2022.
Claims 1-23. Applicant has elected Group I, claims 1 and 3-12 with traverse and claims 2 and 13-23 are withdrawn as non-elected groups.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-12 in the reply filed on 02/09/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions would be not be serious burden.  This is not found persuasive because Group I, Claims 1 and 3-12, teaches a method for preparing a metal oxides-silica composite by providing a silicon-containing basic solution  that contains a liquid phase silicon source and basic agent dissolved in first solvent and then titrating the silicon basic solution with metal precursor in second solvent, aging and calcinating whereas Group II, claim 2 teaches a method for preparing a metal oxides-silica composite comprising titrating a basic solution with metal precursor in first solvent, then adding a liquid phase silicon source, aging and calcinating and whereas Group III, claims 14-23 are a metal oxides-silica composite which are different in scope and requires searches in separate classes and subclasses.  The examiner respectfully submits that such searches would impose serious burden of time on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “N:M:Si molar ratio of 3:1:x” which is not clear if “Si” is referred to as liquid phase silicon source or silicon-containing basic solution or silicon.  For examining purpose, examiner has interpreted “Si” as liquid phase silicon source. 
Clarification is requested.
Regarding dependent claims 3-12, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  

In Claim 1,

In order to provide clarity in the claim, it is suggested to amend “N:M:Si” to “N+2:M+3
In order to remove duplicate words in the claim, it is suggested to amend “at at least 110” to “at least 110” in claim 10, line 2
In order to provide clarity in the claim, it is suggested to amend “least 550° C, and” to “least 550° C at which” in claim 10, line 3.
In order to provide clarity in the claim, it is suggested to delete “at the second temperature” in claim 10, line 3.  

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No.: 10,941,043B2) in view of Jin C (CN104941538, see abstract in English and machine translation).

As per claims 1, 3, 5-9, Kim discloses a method of preparing metal oxide-silica composite aerogel comprising providing silicate solution by dissolving water glass (i.e., sodium silicate, liquid phase silicon source, reads on claim 1 and 7) in a solvent (reads on first solvent, i.e., water, Col.4 lines 8-14, reads on claims 1 and 6) and then  reacting the silicate solution with a metal salt solution (reads on metal precursor solution, col.4 lines 48-52 and 59-62) wherein metal salt +2 bivalent metal salt, reads on claim 1 and claim 3) and aluminum salt (reads on M+3 as trivalent metal salt, Col.5 lines 4-30, reads on claim 1 and claim 3) in a solvent (reads on second solvent, i.e., water or alcohol Col.6 lines 49-67 to Col.7 lines 1-3, reads on claims 1 and 6).  Kim discloses pH of a mixture after mixing metal salt solution to the silicate solution in range of pH 3 to 9 (reads on pH of greater than 7, Col.7 lines 12-16). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further Kim discloses that two metal salt molar ratios can be in range of 1.5:1 to 2.5:1 (i.e., Mg and Ca, Col.5 lines 36-39) and molar ratio of silicon (i.e., water glass) to metal salt is 1:1 to 5:1 (Col.6 lines 25-28).  Kim discloses further separating and washing to obtain a precipitates and heat treatment (reads on calcinating) of precipitate is performed at temperature range of 90-200° C (Col.8 lines 20-67 to Col.9 lines 1-4, reads on claim 9 for calcinating at a temperature of at least 100                        
                            °
                        
                     C) to obtain metal oxide-silica composite.

Kim does not disclose or suggest the silicon-containing basic solution at an N:M:Si molar ratio of 3:1:x, in which 0<x≤10.

However, because Kim discloses molar ratio of two salts which can be in range from 1.5:1 to 2.5:1 which can be interpreted to read as N:M (in round figure) 2:1 to 3:1 and further discloses molar ratio of silicon source (i.e., water glass or silicate) can be 1:5 which encompasses 0<x≤10 therefore the skilled artisan would expect to result the silicon-containing basic solution at N:M:Si molar ratio of 3:1:x unless otherwise shown by applicant. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kim does not disclose or suggest the silicon-containing basic solution contains a basic agent and allowing an aging reaction to take place.
However, Jin discloses a method for preparing silicon-based multibasic oxide aerogel comprising mixing water glass (i.e., water glass or sodium silicate) as silicon source and water-soluble metal salt (see page 2 of machine translation) in acid or alkali (i.e., sodium or potassium hydroxide, reads on claim 1 as basic reagent and claim 5 as basic reagent being alkali metal hydroxide) and then mixed with organic solvent (i.e., alcohol, see abstract in English and machine translation-page 2), adjusting the pH 3-11 (reads on claim 8 pH greater than equal to 10, see abstract in English and machine translation page 3),  aging (reads on allowing an aging reaction to take place of claim 1, abstract and machine translation page 3) and drying (see description of abstract in English).

Given Kim and Jin both are directed to preparing silica-based oxide aerogel, therefore it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to modify the method of Kim to include basic reagent (i.e., sodium or potassium hydroxide as alkali hydroxide) with water glass solution in solvent for obtaining silicon-containing basic solution of Jin and to include the aging step which provides high temperature stability, high activity and magnetic property as taught by Jin (see under advantage of abstract in English).

Regarding claim 4, Kim discloses metal salt (i.e., Mg and Al) can include Mg-containing metal salt or aluminium containing metal salt does not disclose metal salt can be aluminium nitrate as M3+ and magnesium nitrate as N+2.  However, because Kim broadly discloses metal salt containing Mg and Al therefore it would have been obvious to one of the ordinary skill in the  which can include aluminium nitrate as M+3 and magnesium nitrate as N+2as metal salt which provides decrease in tap density and increase in the specific surface area and pore volume as taught by Kim (Col.5 lines 22-26).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	03/25/2022